NO. 07-02-00219-CR

                             IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                    JUNE 17, 2003

                          ______________________________

                             LAURA RAMOS, APPELLANT

                                          V.

                          THE STATE OF TEXAS, APPELLEE

                         _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

            NO. B13947-0101; HONORABLE EDWARD L. SELF, JUDGE

                         _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.

                               MEMORANDUM OPINION

      Appellant Laura Ramos appeals from her conviction for forgery of a financial

instrument. We affirm.


      On July 6, 2001, appellant pled guilty to a charge of forgery of a financial

instrument. The trial court found that the evidence substantiated appellant’s guilt, but
deferred a finding of guilt and placed appellant on four years deferred adjudication

community supervision. The State then filed a motion to proceed adjudication on January

21, 2002, which resulted in appellant being adjudicated guilty and sentenced to two years

in a state jail facility, payment of a $1,000.00 fine, court costs and attorneys fees. At the

hearing, appellant pled true to allegations 2 through 6 of the State’s motion. Appellant

admitted to failing to report, failing to maintain employment, failing to pay her restitution

fine, court costs and attorneys fees, failing to perform community service, and failing to

attend Adult Education classes. On being questioned by the trial court, appellant stated

that she understood the potential consequences of her plea and that she had not been

promised anything in exchange for her plea. Also included in the record is appellant’s

signed, written plea of true and judicial confession. The record reflects that appellant’s

plea of true was freely, voluntarily, knowingly, and intelligently made.


       Counsel for appellant has filed a Motion to Withdraw and a Brief in Support thereof.

In support of the motion to withdraw, counsel has certified that, in compliance with Anders

v. California, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), the record has

been diligently reviewed and that in the opinion of counsel, the record reflects no

reversible error on grounds upon which an arguably meritorious appeal can be predicated.

Counsel thus concludes that the appeal is without merit. Counsel has discussed why,

under the controlling authorities, there is no reversible error in the trial court proceedings

or judgment. See High v. State, 573 S.W.2d 807, 813 (Tex.Crim.App. 1978).




                                              2
       Counsel has attached exhibits showing that a copy of the Anders brief and Motion

to Withdraw have been forwarded to appellant, and that counsel has appropriately advised

appellant of appellant’s right to review the record and file a response to counsel’s motion

and brief. See Wilson v. State, 955 S.W.2d 693, 697 (Tex.App.–Waco 1997, no pet.);

Johnson v. State, 885 S.W.2d 641, 646 (Tex.App.–Waco 1994, pet. ref’d). The clerk of

this court has likewise advised appellant of her right to file a response to counsel’s motion

and Anders brief. No response has been received.


       Appellate review of a revocation order is limited to determining whether the trial

court abused its discretion. Cardona v. State, 665 S.W.2d 492, 493 (Tex.Crim.App. 1984);

Jackson v. State, 645 S.W.2d 303, 305 (Tex.Crim.App. 1983). In a revocation proceeding,

the State must prove by a preponderance of the evidence that appellant violated a

condition of community supervision as alleged in the motion to revoke. Cobb v. State, 851
S.W.2d 871, 874 (Tex.Crim.App. 1993). If the State fails to meet its burden of proof, the

trial court abuses its discretion in revoking community supervision. Cardona, 665 S.W.2d

at 494. When more than one violation of the conditions of probation is found by the trial

court, the order revoking probation will be affirmed if one sufficient ground for revocation

supports a revocation order. Moore v. State, 605 S.W.2d 924, 926 (Tex.Crim.App. 1980).

Furthermore, a defendant’s plea of true standing alone is sufficient to support the trial

court’s revocation order. Cole v. State, 578 S.W.2d 127, 128 (Tex.Crim.App. 1979).


       We have made an independent examination of the record to determine whether

there are any arguable grounds meriting appeal. See Penson v. Ohio, 488 U.S. 75, 80,


                                             3
109 S. Ct. 346, 102 L.Ed 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511

(Tex.Crim.App. 1991). We have not found any arguable issues and agree with counsel

that an appeal is frivolous. Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Lacy

v. State, 477 S.W.2d 577, 578 (Tex.Crim.App. 1972).


       Accordingly, counsel’s motion to withdraw is hereby granted and the judgment of

the trial court is affirmed.




                                        Phil Johnson
                                        Chief Justice



Do not publish.




                                          4